Order, as resettled, denying an application to vacate an assessment and to direct the comptroller of the city of New York to pay an award arising out of a condemnation proceeding and further directing the comptroller to set off such award against an assessment levied upon remaining property, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Adel and Taylor, JJ., concur; Young, J., dissents upon the ground that no assessment was made in the tentative or final decree. Four years later the final decree was amended without notice. This, I think, was void.